Citation Nr: 1216834	
Decision Date: 05/10/12    Archive Date: 05/24/12

DOCKET NO.  10-04 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a higher rating than 30 percent for bilateral hearing loss; including first considering whether it was appropriate to reduce the rating from 40 to 30 percent.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel





INTRODUCTION

The Veteran served on active duty from September 1950 to July 1952.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Board observes that the August 2008 decision proposed to reduce the rating for the Veteran's bilateral hearing loss disability from 40 to 30 percent.  The February 2009 rating decision implemented this reduction, prospectively effective June 1, 2009.  Those decisions were in response to a periodic re-evaluation, per a July 2008 VA audiological examination.  In his September 2008 statement, the Veteran has indicated that his condition has worsened, such that he deserves an increased rating for his hearing loss, not a decreased rating.  Consequently, his appeal involves first determining whether it was appropriate to reduce his rating and then addressing whether a higher rating is warranted. 

The Appellant initially requested a Travel Board hearing, but subsequently withdrew this request in writing in April 2012.  38 C.F.R. §§ 20.700(e), 20.704(e) (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.







REMAND

VA Outpatient Treatment Records

There are outstanding VA outpatient treatment records that the AMC must attempt to obtain.  The last available VA audiological treatment records are from the Alexandria, Louisiana VA Medical Center (VAMC), dated in September 2003.  
The Veteran and his representative have indicated further VA audiological treatment, noting he has received 4 or 5 hearing aids in recent years.  See September 2008 and March 2009 personal statements; February 2010 Accredited Representative's statement (VA Form 646); and April 2012 informal hearing presentation.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records, including at the Alexandria, Louisiana VAMC.

Clarification from Private Treatment Provider

In support of his claim, the Veteran has submitted an April 2009 private audiological treatment record, from Acadian Hearing & Speech Services.  In this report, the private practitioner assigned speech recognition thresholds, apparently of 32 and 56 percent for the right and left ears, respectively.  It is not clear from this report whether the Maryland CNC word list was used in this examination.  Pursuant to 38 C.F.R. § 4.85(a) an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  In Savage v. Shinseki, the Court held that, "in some circumstances, VA does have a duty to return for clarification unclear or insufficient private examination reports . . ., or the Board must explain why such clarification is not necessary."  24 Vet. App. 259, 260 (2011).  As such, further clarification is needed as to this private audiological report to ensure compliance with the standards of § 4.85(a).  Id.  
VA Examination

The Veteran and his representative have submitted statements that his bilateral hearing loss has increased in severity and impairment of his communication since his most recent VA examination in July 2008.  See September 2008 and March 2009 personal statements; February 2010 Accredited Representative's statement (VA Form 646); and April 2012 informal hearing presentation.  He also submitted a private audiological evaluation from Acadian Hearing & Speech Services, dated in April 2009, which noted the Veteran had a severe degree of hearing impairment.  

Altogether, this warrants another VA examination to confirm if the disability has materially worsened.  38 C.F.R. § 3.327 (2011).  The Board finds that a new VA examination is warranted for purposes of ascertaining the current severity of the Veteran's hearing loss.  See VAOPGCPREC 11-95 (April 7, 1995) (explaining that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  

The new examination should address any associated functional impairment.  
VA hearing examination worksheets were revised during the pendency of this appeal to include the effect of a hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10  (2011); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain any of the Veteran's outstanding treatment records at the VA facility in Alexandria, Louisiana, especially any dated since September 2003.  Also obtain any outstanding VA outpatient treatment records from any other VA facilities.  Any negative development, and the RO's notice to the Veteran of the same, should be included in the record. 

2.  Contact the private audiological treatment provider, Acadian Hearing & Speech Services in Lake Charles, Louisiana, to determine if the Maryland CNC word list was used during audiological testing completed on the Veteran in April 2009; and if this evaluation was performed by a state-licensed audiologist.

3.  After completing the requested development in paragraphs #1 and #2, schedule the Veteran for another VA audiological examination to reassess the severity of his bilateral hearing loss disability.  The examiner should review the claims file for this condition's history.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz , and the resultant average.  A Maryland CNC Test also should be administered to determine speech recognition ability.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.

Forward any response obtained as the result of Remand Directive #2 to the conducting VA examiner.  If no response is obtained from the private provider, the VA examiner should determine whether the April 2009 private examination reflects speech recognition scores based on the Maryland CNC word list.  If the VA examiner is unable to interpret these scores, the examiner should specifically provide a supporting rationale for why this is so.

The VA examiner is also asked to interpret the April 2009 private examination graphical representations of audiometric data in terms of puretone thresholds, in decibels, in frequencies 1000, 2000, 3000, and 4000 Hertz and reconcile such findings with those made by the VA examiner.  In this regard, the VA examiner should explain the reason why there are differences, if any, between the reported results in the VA and private examination reports.  If the VA examiner is unable to interpret the private examination scores, the VA examiner should specifically provide a supporting rationale for why this is so.

The examiner must describe the functional effects of the Veteran's bilateral hearing loss disability, including on his occupational functioning and daily activities.  
The examiner should be specifically asked whether the Veteran's hearing loss results in a marked interference with employment, to include causing him to be unemployable.

4.  Then readjudicate the claim in light of any additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



